Covello, J.,
concurring. I disagree with that portion of the majority opinion that states “[t]he failure . . . to appoint lay members . . . did not deprive the board of the power to act where a quorum equal to a majority of members of the board existed during the transaction of the business involved.” In Dubaldo v. Department of Consumer Protection, 209 Conn. 719, 552 A.2d 813 (1989), we held that a decision of the electrical examining board was without authority because its membership did not include two statutorily required persons who were engaged in electrical work. The unqualified language in the majority opinion in this case *541seems to me to imply that carefully crafted, legislative enactments that require certain numbers of board members to have special skills or common characteristics such as the “public member”1 requirement involved here, may be vitiated simply by never filling those seats that require the members to have special skills or characteristics. I submit that such a course of conduct would be contrary to our holding in Dubaldo. Since there is no evidence that this was in fact the case here, I concur with the result reached by the majority.

 General Statutes § 19a-8 provides: “Not less than one-third of the members of each board and commission identified in subsection (b) of section 19a-14 shall be public members. As used in this section and in the sections listed in said subsection, ‘public member’ means an elector of the state who has no substantial financial interest in, is not employed in or by, and is not professionally affiliated with, any industry, profession, occupation, trade or institution regulated or licensed by the board or commission to which he or she is appointed, and who has had no professional affiliation with any such industry, profession, occupation, trade or institution for three years preceding his appointment to the board or commission.”